                                                     Case 2:14-cv-00906-RFB-EJY Document 105 Filed 06/23/20 Page 1 of 2



                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:         (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com
                                                     Attorneys for Defendant Roger Cole
                                                 7
                                                                                           UNITED STATES DISTRICT COURT
                                                 8
                                                                                               DISTRICT OF NEVADA
                                                 9
                                                     GEORGE A. TOLIVER,                                    Case No.: 2:14-cv-00906-RFB-GWF
                                                10
                                                                              Plaintiff,
                                                11   vs.                                                   OFFICER ROGER COLE’S MOTION TO
                                                                                                             EXTEND DEADLINE TO SUBMIT
                                                12   OFFICER ROGER COLE,                                        JOINT PRE-TRIAL ORDER
                                                                                                                     (First Request)
                                                13                            Defendant.

                                                14
                                                                Defendant, Officer Roger Cole (“Cole”) hereby respectfully requests that the Court
                                                15
                                                     extend the deadline to submit a Joint Pre-Trial Order. This Motion is based on the pleadings and
                                                16
                                                     papers on file herein, the following Memorandum of Points and Authorities, and the argument of
                                                17
                                                     counsel as may be heard by this Court.
                                                18
                                                                DATED this 22nd day of June, 2020.
                                                19
                                                                                                   KAEMPFER CROWELL
                                                20

                                                21
                                                                                                   BY: /s/ Lyssa S. Anderson
                                                22                                                     LYSSA S. ANDERSON (Nevada Bar No. 5781)
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                                                       RYAN DANIELS (Nevada Bar No. 13094)
                                                                                                       1980 Festival Plaza Drive, Suite 650
                           Suite 650




                                                23
                                                                                                       Las Vegas, Nevada 89135
                                                24                                                     Attorneys for Defendant Roger Cole


                                                     2576125_1.doc 6943.141                                                               Page 1 of 3
                                                     Case 2:14-cv-00906-RFB-EJY Document 105 Filed 06/23/20 Page 2 of 2



                                                 1                            MEMORANDUM OF POINTS & AUTHORITIES

                                                 2              As this Court is aware, Plaintiff has represented himself in this matter in Proper Person.

                                                 3   Cole previously filed a Motion for Summary Judgment. [ECF No. 94]. Plaintiff opposed the

                                                 4   Motion and a hearing was held on the Motion on January 15, 2020. The Motion was taken under

                                                 5   advisement. On May 22, 2020 this Court denied Cole’s Motion for Summary Judgment and set a

                                                 6   Status Conference for June 4, 2020. [ECF No. 101].

                                                 7              Cole’s Counsel appeared at the Status Conference on June 4, 2020 but Plaintiff did not.

                                                 8   This Court issued a Minute Order that directed Plaintiff to notify the Court by July 3, 2020

                                                 9   whether he intends to prosecute this case. [ECF No. 103].

                                                10              The current deadline for the parties to submit a Joint Pre-Trial Order is June 22, 2020.

                                                11   Plaintiff has not filed any type of Notice with the Court and has not contacted Counsel. As such,

                                                12   Cole requests a thirty (30) day extension of this deadline to allow Plaintiff the opportunity to

                                                13   notify the Court of his intentions as directed and contact Counsel to coordinate a Joint Pre-Trial

                                                14   Order.

                                                15              DATED this 22nd day of June, 2020.

                                                16                                               KAEMPFER CROWELL

                                                17
                                                                                                 BY: /s/ Lyssa S. Anderson
                                                18
                                                                                                     LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                                                                     RYAN DANIELS (Nevada Bar No. 13094)
                                                19
                                                                                                     1980 Festival Plaza Drive, Suite 650
                                                                                                     Las Vegas, Nevada 89135
                                                20
                                                                                                     Attorneys for Defendant Roger Cole
                                                21
                                                                                                  IT IS SO ORDERED.
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23                                                ___________________________________
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                24
                                                                                                  Dated: June 23, 2020

                                                     2576125_1.doc 6943.141                                                                    Page 2 of 3
